Citation Nr: 1211035	
Decision Date: 03/27/12    Archive Date: 04/05/12

DOCKET NO.  12-04 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.	Entitlement to service connection for a bilateral hearing loss disability.

2.	Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1943 to January 1946.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.	The Veteran's bilateral hearing loss disability is related to service.

2.	The Veteran's tinnitus is related to service.


CONCLUSIONS OF LAW

1.	A bilateral hearing loss disability was incurred in active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

2.	Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

Since the Board is granting entitlement to service connection for hearing loss and tinnitus, the entire benefit sought on appeal has been granted.  Thus, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran is alleging that his current hearing loss and tinnitus are due to exposure to loud noise in the military, including his work driving trucks.  See e.g., September 2007 claim.  The Veteran's DD-214 indicated he was a heavy truck driver.  The Board believes the Veteran's MOS in the Army is similar to what would currently be classified as a motor transport operator which has been identified as an occupation where there was a moderate probability of noise exposure.  See Duty MOS Noise Spreadsheets, Veterans Benefits Administration Fast Letter 10-35 (Dep't of Veterans Affairs, September 2, 2010).  Accordingly, the Board concedes the Veteran was exposed to in-service noise trauma. 

In reviewing the service treatment records, the Board observes the Veteran was provided with a medical examination at entrance to, and separation from, service in November 1942 and January 1946, respectively.  At his entrance examination there were no ear defects noted on examination and his hearing was recorded as 20/20.  On his separation examination the medical examiner also did not find any ear defects and his hearing was recorded as 15/15.

Although bilateral hearing loss and tinnitus were not diagnosed in-service, service connection may also be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology or under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service.  

The first post-service complaint of tinnitus comes from a July 2000 VA treatment record where it was noted that the Veteran suffered from a hearing loss disability and was scheduled for an upcoming audiological examination.  The Board acknowledges that attempts were made to locate the Veteran's post-service treatment records.  See January 2012 Formal Finding of Unavailability of records.  The Kansas City VA Medical Center (VAMC) located records from March 21, 1966 to July 26, 1976.  However, the VAMC could not locate records from January 1, 1946 to March 20, 1966 or from July 27, 1976 to January 5, 2000.  

In a May 2002 statement the Veteran's wife stated that he suffered from hearing loss problems.  In a July 2003 VA treatment record the Veteran complained of hearing loss.  

The Veteran was afforded a VA examination in December 2007.  He reported working as a truck driver in-service and working as a truck operator and in construction following separation from service.  He also reported his tinnitus began in-service.  The examiner opined it was less likely than not that the Veteran's hearing loss and tinnitus were related to service.  Her rationale was that the Veteran had normal whisper tests in-service and occupational noise exposure post service.  She also noted there was no mention of tinnitus in the service treatment records.  Ultimately she opined aging affects were now likely present.

The Veteran was also seen by a private examiner in September 2008.  The Veteran reported that he began suffering from hearing loss and tinnitus while in-service.  The examiner noted that the Veteran had a history of noise exposure while in the service working as a heavy truck driver.  

The examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  She reviewed his medical records, including his service treatment records, and stated that although the Veteran was given audio examinations in-service, these were whisper tests.  She went on to describe that medical literature has shown whisper tests are not the best way to detect hearing loss because outer hair cell damage in the cochlea occurs prior to a person ever showing a threshold shift on an audiogram.  Ultimately the examiner opined that the Veteran's hearing loss and tinnitus were more likely than not related to service.

At the very least, the Board finds the evidence is in relative equipoise.  While the December 2007 VA examiner opined that the Veteran's hearing loss and tinnitus were not related to service, the September 2008 private examiner determined the in-service whisper tests were inadequate for gauging hearing loss and tinnitus.  The RO was also not able to locate all of the Veteran's post-service treatment records from the Kansas City VAMC.  Furthermore, in his September 2007 claim the Veteran stated that he had suffered from hearing loss and tinnitus since service.  The Board finds that, resolving all reasonable doubt in favor of the Veteran, the criteria for a grant of service connection have been met.  As such, the benefit of the doubt must be resolved in favor of the Veteran.  38 U.S.C.A. § 5107 (West 2002).  


ORDER

Entitlement to service connection for a bilateral hearing loss disability is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


